
	

114 HR 3722 IH: Mental Health and Safe Communities Act of 2015
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3722
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Ms. McSally (for herself, Mr. Ashford, Mr. Cuellar, Mr. Peterson, Mr. McCaul, Mrs. Mimi Walters of California, Mr. Walz, and Mr. Curbelo of Florida) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Science, Space, and Technology, Veterans’ Affairs, Appropriations, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To strengthen our mental health system and improve public safety.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Mental Health and Safe Communities Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Mental health and safe communities 
					Sec. 101. Law enforcement grants for crisis intervention teams, mental health purposes, and fixing
			 the background check system.
					Sec. 102. Assisted outpatient treatment programs.
					Sec. 103. Federal drug and mental health courts.
					Sec. 104. Mental health in the judicial system.
					Sec. 105. Forensic assertive community treatment initiatives.
					Sec. 106. Assistance for individuals transitioning out of systems.
					Sec. 107. Co-occurring substance abuse and mental health challenges in drug courts.
					Sec. 108. Mental health training for Federal uniformed services.
					Sec. 109. Advancing mental health as part of offender reentry.
					Sec. 110. School mental health crisis intervention teams.
					Sec. 111. Active-shooter training for law enforcement.
					Sec. 112. Co-occurring substance abuse and mental health challenges in residential substance abuse
			 treatment programs.
					Sec. 113. Mental health and drug treatment alternatives to incarceration programs.
					Sec. 114. National criminal justice and mental health training and technical assistance.
					Sec. 115. Improving Department of Justice data collection on mental illness involved in crime.
					Sec. 116. Reports on the number of mentally ill offenders in prison.
					TITLE II—Comprehensive Justice and Mental Health Act
					Sec. 201. Short title.
					Sec. 202. Findings.
					Sec. 203. Sequential intercept model.
					Sec. 204. Veterans treatment courts.
					Sec. 205. Prison and jails.
					Sec. 206. Allowable uses.
					Sec. 207. Law enforcement training.
					Sec. 208. Federal law enforcement training.
					Sec. 209. GAO report.
					Sec. 210. Evidence-based practices.
					Sec. 211. Transparency, program accountability, and enhancement of local authority.
					Sec. 212. Grant accountability.
					TITLE III—NICS reauthorization and NICS improvement
					Sec. 301. Reauthorization of NICS.
					Sec. 302. Definitions relating to mental health.
					Sec. 303. Incentives for State compliance with NICS mental health record requirements.
					Sec. 304. Protecting the second amendment rights of veterans.
					Sec. 305. Applicability of amendments.
					Sec. 306. Clarification that Federal court information is to be made available to the national
			 instant criminal background check system.
					TITLE IV—Reauthorizations and offset
					Sec. 401. Reauthorization of appropriations.
					Sec. 402. Offset.
			IMental health and safe communities 
			101.Law enforcement grants for crisis intervention teams, mental health purposes, and fixing the
			 background check system
 (a)Edward Byrne Memorial Justice Assistance Grant ProgramSection 501(a)(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(a)(1)) is amended by adding at the end the following:
					
 (H)Mental health programs and related law enforcement and corrections programs, including behavioral programs and crisis intervention teams.
 (I)Achieving compliance with the mental health records requirements of the NICS Improvement Amendments Act of 2007 (Public Law 110–180; 121 Stat. 2259)..
 (b)Community Oriented Policing Services ProgramSection 1701(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended—
 (1)in paragraph (16), by striking and at the end; (2)by redesignating paragraph (17) as paragraph (21);
 (3)by inserting after paragraph (16) the following:  (17)to provide specialized training to law enforcement officers to—
 (A)recognize individuals who have a mental illness; and (B)properly interact with individuals who have a mental illness, including strategies for verbal de-escalation of crises;
 (18)to establish collaborative programs that enhance the ability of law enforcement agencies to address the mental health, behavioral, and substance abuse problems of individuals encountered by law enforcement officers in the line of duty;
 (19)to provide specialized training to corrections officers to recognize individuals who have a mental illness;
 (20)to enhance the ability of corrections officers to address the mental health of individuals under the care and custody of jails and prisons, including specialized training and strategies for verbal de-escalation of crises; and; and
 (4)in paragraph (21), as redesignated, by striking through (16) and inserting through (20). (c)Modifications to the staffing for adequate fire and emergency response grantsSection 34(a)(1)(B) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a(a)(1)(B)) is amended by inserting before the period at the end the following: and to provide specialized training to paramedics, emergency medical services workers, and other first responders to recognize individuals who have mental illness and how to properly intervene with individuals with mental illness, including strategies for verbal de-escalation of crises.
 102.Assisted outpatient treatment programsSection 2201 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ii) is amended—
 (1)by inserting (a) In general.— before The Attorney General; (2)in paragraph (2)(B), by inserting before the semicolon the following: , or court-ordered assisted outpatient treatment when the court has determined such treatment to be necessary; and
 (3)by adding at the end the following:  (b)DefinitionsIn this section:
 (1)Court-ordered assisted outpatient treatmentThe term court-ordered assisted outpatient treatment means a program through which a court may order a treatment plan for an eligible patient that— (A)requires such patient to obtain outpatient mental health treatment while the patient is living in a community; and
 (B)is designed to improve access and adherence by such patient to intensive behavioral health services in order to—
 (i)avert relapse, repeated hospitalizations, arrest, incarceration, suicide, property destruction, and violent behavior; and
 (ii)provide such patient with the opportunity to live in a less restrictive alternative to incarceration or involuntary hospitalization.
 (2)Eligible patientThe term eligible patient means an adult, mentally ill person who, as determined by a court— (A)has a history of violence, incarceration, or medically unnecessary hospitalizations;
 (B)without supervision and treatment, may be a danger to self or others in the community; (C)is substantially unlikely to voluntarily participate in treatment;
 (D)may be unable, for reasons other than indigence, to provide for any of his or her basic needs, such as food, clothing, shelter, health, or safety;
 (E)has a history of mental illness or condition that is likely to substantially deteriorate if the patient is not provided with timely treatment; or
 (F)due to mental illness, lacks capacity to fully understand or lacks judgment to make informed decisions regarding his or her need for treatment, care, or supervision..
				103.Federal drug and mental health courts
 (a)DefinitionsIn this section— (1)the term eligible offender means a person who—
						(A)
 (i)previously or currently has been diagnosed by a qualified mental health professional as having a mental illness, mental retardation, or co-occurring mental illness and substance abuse disorders; or
 (ii)manifests obvious signs of mental illness, mental retardation, or co-occurring mental illness and substance abuse disorders during arrest or confinement or before any court; and
 (B)is determined by a judge to be eligible; and (2)the term mental illness means a diagnosable mental, behavioral, or emotional disorder—
 (A)of sufficient duration to meet diagnostic criteria within the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association; and
 (B)that has resulted in functional impairment that substantially interferes with or limits 1 or more major life activities.
 (b)Establishment of programNot later than 1 year after the date of enactment of this Act, the Attorney General shall establish a pilot program to determine the effectiveness of diverting eligible offenders from Federal prosecution, Federal probation, or a Bureau of Prisons facility, and placing such eligible offenders in drug or mental health courts.
 (c)Program specificationsThe pilot program established under subsection (b) shall involve— (1)continuing judicial supervision, including periodic review, of program participants who have a substance abuse problem or mental illness; and
 (2)the integrated administration of services and sanctions, which shall include— (A)mandatory periodic testing, as appropriate, for the use of controlled substances or other addictive substances during any period of supervised release or probation for each program participant;
 (B)substance abuse treatment for each program participant who requires such services; (C)diversion, probation, or other supervised release with the possibility of prosecution, confinement, or incarceration based on noncompliance with program requirements or failure to show satisfactory progress;
 (D)programmatic offender management, including case management, and aftercare services, such as relapse prevention, health care, education, vocational training, job placement, housing placement, and child care or other family support services for each program participant who requires such services;
 (E)outpatient or inpatient mental health treatment, as ordered by the court, that carries with it the possibility of dismissal of charges or reduced sentencing upon successful completion of such treatment;
 (F)centralized case management, including— (i)the consolidation of all cases, including violations of probations, of the program participant; and
 (ii)coordination of all mental health treatment plans and social services, including life skills and vocational training, housing and job placement, education, health care, and relapse prevention for each program participant who requires such services; and
 (G)continuing supervision of treatment plan compliance by the program participant for a term not to exceed the maximum allowable sentence or probation period for the charged or relevant offense and, to the extent practicable, continuity of psychiatric care at the end of the supervised period.
 (d)Implementation; durationThe pilot program established under subsection (b) shall be conducted— (1)in not less than 1 United States judicial district, designated by the Attorney General in consultation with the Director of the Administrative Office of the United States Courts, as appropriate for the pilot program; and
 (2)during fiscal year 2017 through fiscal year 2020. (e)Criteria for designationBefore making a designation under subsection (d)(1), the Attorney General shall—
 (1)obtain the approval, in writing, of the United States Attorney for the United States judicial district being designated;
 (2)obtain the approval, in writing, of the chief judge for the United States judicial district being designated; and
 (3)determine that the United States judicial district being designated has adequate behavioral health systems for treatment, including substance abuse and mental health treatment.
 (f)Assistance from other Federal entitiesThe Administrative Office of the United States Courts and the United States Probation Offices shall provide such assistance and carry out such functions as the Attorney General may request in monitoring, supervising, providing services to, and evaluating eligible offenders placed in a drug or mental health court under this section.
 (g)ReportsThe Attorney General, in consultation with the Director of the Administrative Office of the United States Courts, shall monitor the drug and mental health courts under this section, and shall submit a report to Congress on the outcomes of the program at the end of the period described in subsection (d)(2).
 104.Mental health in the judicial systemPart V of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ii et seq.) is amended by inserting at the end the following:
				
					2209.Mental health responses in the judicial system
						(a)Pretrial screening and supervision
 (1)In generalThe Attorney General may award grants to States, units of local government, territories, Indian Tribes, nonprofit agencies, or any combination thereof, to develop, implement, or expand pretrial services programs to improve the identification and outcomes of individuals with mental illness.
 (2)Allowable usesGrants awarded under this subsection may be used for— (A)universal behavioral health needs and risk screening of defendants, including verification of interview information, mental health evaluation, and criminal history screening;
 (B)assessment of risk of pretrial misconduct through objective, statistically validated means, and presentation to the court of recommendations based on such assessment, including services that will reduce the risk of pretrial misconduct;
 (C)follow-up review of defendants unable to meet the conditions of release; (D)evaluation of process and results of pretrial service programs;
 (E)supervision of defendants who are on pretrial release, including reminders to defendants of scheduled court dates;
 (F)reporting on process and results of pretrial services programs to relevant public and private mental health stakeholders; and
 (G)data collection and analysis necessary to make available information required for assessment of risk.
								(b)Behavioral health assessments and intervention
 (1)In generalThe Attorney General may award grants to States, units of local government, territories, Indian Tribes, nonprofit agencies, or any combination thereof, to develop, implement, or expand a behavioral health screening and assessment program framework for State or local criminal justice systems.
 (2)Allowable usesGrants awarded under this subsection may be used for— (A)promotion of the use of validated assessment tools to gauge the criminogenic risk, substance abuse needs, and mental health needs of individuals;
 (B)initiatives to match the risk factors and needs of individuals to programs and practices associated with research-based, positive outcomes;
 (C)implementing methods for identifying and treating individuals who are most likely to benefit from coordinated supervision and treatment strategies, and identifying individuals who can do well with fewer interventions; and
 (D)collaborative decisionmaking among system leaders, including the relevant criminal justice agencies, mental health systems, judicial systems, and substance abuse systems, for determining how treatment and intensive supervision services should be allocated in order to maximize benefits, and developing and utilizing capacity accordingly.
								(c)Restrictions on use of grant funds
 (1)In generalA State, unit of local government, territory, Indian Tribe, or nonprofit agency that receives a grant under this section shall, in accordance with subsection (b)(2), use grant funds for the expenses of a treatment program, including—
 (A)salaries, personnel costs, equipment costs, and other costs directly related to the operation of the program, including costs relating to enforcement;
 (B)payments for treatment providers that are approved by the State or Indian Tribe and licensed, if necessary, to provide needed treatment to program participants, including aftercare supervision, vocational training, education, and job placement; and
 (C)payments to public and nonprofit private entities that are approved by the State or Indian Tribe and licensed, if necessary, to provide alcohol and drug addiction treatment to offenders participating in the program.
								(d)Supplement of non-Federal funds
 (1)In generalGrants awarded under this section shall be used to supplement, and not supplant, non-Federal funds that would otherwise be available for programs described in this section.
 (2)Federal shareThe Federal share of a grant made under this section may not exceed 50 percent of the total costs of the program described in an application under subsection (e).
 (e)ApplicationsTo request a grant under this section, a State, unit of local government, territory, Indian Tribe, or nonprofit agency shall submit an application to the Attorney General in such form and containing such information as the Attorney General may reasonably require.
 (f)Geographic distributionThe Attorney General shall ensure that, to the extent practicable, the distribution of grants under this section is equitable and includes—
 (1)each State; and (2)a unit of local government, territory, Indian Tribe, or nonprofit agency—
 (A)in each State; and (B)in rural, suburban, Tribal, and urban jurisdictions.
 (g)Reports and evaluationsFor each fiscal year, each grantee under this section during that fiscal year shall submit to the Attorney General a report on the effectiveness of activities carried out using such grant. Each report shall include an evaluation in such form and containing such information as the Attorney General may reasonably require. The Attorney General shall specify the dates on which such reports shall be submitted.
 (h)AccountabilityGrants awarded under this section shall be subject to the following accountability provisions: (1)Audit requirement (A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice under subparagraph (C) that the audited grantee has used grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 1 year after the date on which final audit report is issued.
 (B)AuditsBeginning in the first fiscal year beginning after the date of enactment of this section, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of grantees under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.
 (C)Final audit reportThe Inspector General of the Department of Justice shall submit a final report on each audit conducted under subparagraph (B).
 (D)Mandatory exclusionGrantees under this section about which there is an unresolved audit finding shall not be eligible to receive a grant under this section during the 2 fiscal years beginning after the end of the 1-year period described in subparagraph (A).
 (E)PriorityIn making grants under this section, the Attorney General shall give priority to applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.
 (F)ReimbursementIf an entity receives a grant under this section during the 2-fiscal-year period during which the entity is prohibited from receiving grants under subparagraph (D), the Attorney General shall—
 (i)deposit an amount equal to the amount of the grant that was improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment under clause (i) from the grantee that was erroneously awarded grant funds.
									(2)Nonprofit agency requirements
 (A)DefinitionFor purposes of this paragraph and the grant program under this section, the term nonprofit agency means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and is exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C. 501(a)).
 (B)ProhibitionThe Attorney General may not award a grant under this section to a nonprofit agency that holds money in an offshore account for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986 (26 U.S.C. 511(a)).
 (C)DisclosureEach nonprofit agency that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.
								(3)Conference expenditures
 (A)LimitationNot more than $20,000 of the amounts made available to the Department of Justice to carry out this section may be used by the Attorney General, or by any individual or entity awarded a grant under this section to host, or make any expenditures relating to, a conference unless the Deputy Attorney General provides prior written authorization that the funds may be expended to host the conference or make such expenditure.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.
 (4)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this subsection, the Attorney General shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives an annual certification—
 (A)indicating whether— (i)all final audit reports issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (ii)all mandatory exclusions required under paragraph (1)(D) have been issued; and (iii)any reimbursements required under paragraph (1)(F) have been made; and
 (B)that includes a list of any grantees excluded under paragraph (1)(D) from the previous year. (i)Preventing duplicative grants (1)In generalBefore the Attorney General awards a grant to an applicant under this section, the Attorney General shall compare the possible grant with any other grants awarded to the applicant under this Act to determine whether the grants are for the same purpose.
 (2)ReportIf the Attorney General awards multiple grants to the same applicant for the same purpose, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—
 (A)a list of all duplicate grants awarded, including the total dollar amount of any such grants awarded; and
 (B)the reason the Attorney General awarded the duplicate grants.. 105.Forensic assertive community treatment initiativesSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by inserting after subsection (k), as added by section 205, the following:
				
					(l)Forensic Assertive Community Treatment (FACT) Initiative Program
 (1)In generalThe Attorney General may make grants to States, units of local government, territories, Indian Tribes, nonprofit agencies, or any combination thereof, to develop, implement, or expand Assertive Community Treatment initiatives to develop forensic assertive community treatment (referred to in this subsection as FACT) programs that provide high-intensity services in the community for individuals with mental illness with involvement in the criminal justice system to prevent future incarcerations.
 (2)Allowable usesGrant funds awarded under this subsection may be used for— (A)multidisciplinary team initiatives for individuals with mental illnesses with criminal justice involvement that addresses criminal justice involvement as part of treatment protocols;
 (B)FACT initiatives that involve mental health professionals, criminal justice agencies, chemical dependency specialists, nurses, psychiatrists, vocational specialists, forensic peer specialists, forensic specialists, and dedicated administrative support staff who work together to provide recovery-oriented, 24/7 wraparound services;
 (C)services such as integrated evidence-based practices for the treatment of co-occurring mental health and substance-related disorders, assertive outreach and engagement, community-based service provision at participants’ residence or in the community, psychiatric rehabilitation, recovery-oriented services, services to address criminogenic risk factors, and community tenure;
 (D)payments for treatment providers that are approved by the State or Indian Tribe and licensed, if necessary, to provide needed treatment to eligible offenders participating in the program, including behavioral health services and aftercare supervision; and
 (E)training for all FACT teams to promote high-fidelity practice principles and technical assistance to support effective and continuing integration with criminal justice agency partners.
 (3)Supplement and not supplantGrants made under this subsection shall be used to supplement, and not supplant, non-Federal funds that would otherwise be available for programs described in this subsection.
 (4)ApplicationsTo request a grant under this subsection, a State, unit of local government, territory, Indian Tribe, or nonprofit agency shall submit an application to the Attorney General in such form and containing such information as the Attorney General may reasonably require..
 106.Assistance for individuals transitioning out of systemsSection 2976(f) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(f)) is amended—
 (1)in paragraph (5), by striking and at the end; and (2)by adding at the end the following:
					
 (7)provide mental health treatment and transitional services for those with mental illnesses or with co-occurring disorders, including housing placement or assistance; and.
 107.Co-occurring substance abuse and mental health challenges in drug courtsPart EE of title I of Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797u et seq.) is amended—
 (1)in section 2951(a)(1) (42 U.S.C. 3797u(a)(1)), by inserting , including co-occurring substance abuse and mental health problems, after problems; and (2)in section 2959(a) (42 U.S.C. 3797u–8(a)), by inserting , including training for drug court personnel and officials on identifying and addressing co-occurring substance abuse and mental health problems after part.
				108.Mental health training for Federal uniformed services
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Secretary of Commerce shall provide the following to each of the uniformed services (as that term is defined in section 101 of title 10, United States Code) under their direction:
 (1)Training programsPrograms that offer specialized and comprehensive training in procedures to identify and respond appropriately to incidents in which the unique needs of individuals with mental illnesses are involved.
 (2)Improved technologyComputerized information systems or technological improvements to provide timely information to Federal law enforcement personnel, other branches of the uniformed services, and criminal justice system personnel to improve the Federal response to mentally ill individuals.
 (3)Cooperative programsThe establishment and expansion of cooperative efforts to promote public safety through the use of effective intervention with respect to mentally ill individuals encountered by members of the uniformed services.
					109.Advancing mental health as part of offender reentry
 (a)Reentry demonstration projectsSection 2976(f) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(f)), as amended by section 106, is amended—
 (1)in paragraph (3)(C), by inserting mental health services, before drug treatment; and (2)by adding at the end the following:
						
 (8)target offenders with histories of homelessness, substance abuse, or mental illness, including a prerelease assessment of the housing status of the offender and behavioral health needs of the offender with clear coordination with mental health, substance abuse, and homelessness services systems to achieve stable and permanent housing outcomes with appropriate support service..
 (b)Mentoring grantsSection 211(b)(2) of the Second Chance Act of 2007 (42 U.S.C. 17531(b)(2)) is amended by inserting , including mental health care after community. 110.School mental health crisis intervention teamsSection 2701 of title I of Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797a(b)) is amended by—
 (1)redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and (2)inserting after paragraph (3) the following:
					
 (4)the development and operation of crisis intervention teams that may include coordination with law enforcement agencies and specialized training for school officials in responding to mental health crises..
 111.Active-shooter training for law enforcementThe Attorney General, as part of the Preventing Violence Against Law Enforcement and Ensuring Officer Resilience and Survivability Initiative (VALOR) of the Department of Justice, may provide safety training and technical assistance to local law enforcement agencies, including active-shooter response training.
			112.Co-occurring substance abuse and mental health challenges in residential substance abuse treatment
 programsSection 1901(a) of title I of Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ff(a)) is amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (3)developing and implementing specialized residential substance abuse treatment programs that identify and provide appropriate treatment to inmates with co-occurring mental health and substance abuse disorders or challenges..
 113.Mental health and drug treatment alternatives to incarceration programsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by striking part CC and inserting the following:
				
					CCMental health and drug treatment alternatives to incarceration programs
						2901.Mental health and drug treatment alternatives to incarceration programs
 (a)DefinitionsIn this section— (1)the term eligible entity means a State, unit of local government, Indian Tribe, or nonprofit organization; and
 (2)the term eligible participant means an individual who— (A)comes into contact with the criminal justice system or is charged with an offense;
 (B)has a history of or a current— (i)substance use disorder;
 (ii)mental illness; or (iii)co-occurring mental illness and substance use disorders; and
 (C)has been approved for participation in a program funded under this section by, the relevant law enforcement agency, prosecuting attorney, defense attorney, probation official, corrections official, judge, representative of a mental health agency, or representative of a substance abuse agency.
 (b)Program authorizedThe Attorney General may make grants to eligible entities to develop, implement, or expand a treatment alternative to incarceration program for eligible participants, including—
 (1)pre-booking treatment alternative to incarceration programs, including— (A)law enforcement training on substance use disorders, mental illness, and co-occurring mental illness and substance use disorders;
 (B)receiving centers as alternatives to incarceration of eligible participants; (C)specialized response units for calls related to substance use disorders, mental illness, or co-occurring mental illness and substance use disorders; and
 (D)other arrest and pre-booking treatment alternatives to incarceration models; or (2)post-booking treatment alternative to incarceration programs, including—
 (A)specialized clinical case management; (B)pretrial services related to substance use disorders, mental illness, and co-occurring mental illness and substance use disorders;
 (C)prosecutor and defender based programs; (D)specialized probation;
 (E)treatment and rehabilitation programs; and (F)problem-solving courts, including mental health courts, drug courts, co-occurring mental health and substance abuse courts, DWI courts, and veterans treatment courts.
									(c)Application
 (1)In generalAn eligible entity desiring a grant under this section shall submit an application to the Attorney General—
 (A)that meets the criteria under paragraph (2); and (B)at such time, in such manner, and accompanied by such information as the Attorney General may require.
 (2)CriteriaAn eligible entity, in submitting an application under paragraph (1), shall— (A)provide extensive evidence of collaboration with State and local government agencies overseeing health, community corrections, courts, prosecution, substance abuse, mental health, victims services, and employment services, and with local law enforcement agencies;
 (B)demonstrate consultation with the Single State Authority for Substance Abuse; (C)demonstrate that evidence-based treatment practices will be utilized; and
 (D)demonstrate that evidenced-based screening and assessment tools will be used to place participants in the treatment alternative to incarceration program.
 (d)RequirementsEach eligible entity awarded a grant for a treatment alternative to incarceration program under this section shall—
 (1)determine the terms and conditions of participation in the program by eligible participants, taking into consideration the collateral consequences of an arrest, prosecution or criminal conviction;
 (2)ensure that each substance abuse and mental health treatment component is licensed and qualified by the relevant jurisdiction;
 (3)for programs described in subsection (b)(2), organize an enforcement unit comprised of appropriately trained law enforcement professionals under the supervision of the State, Tribal, or local criminal justice agency involved, the duties of which shall include—
 (A)the verification of addresses and other contacts of each eligible participant who participates or desires to participate in the program; and
 (B)if necessary, the location, apprehension, arrest, and return to court of an eligible participant in the program who has absconded from the facility of a treatment provider or has otherwise significantly violated the terms and conditions of the program, consistent with Federal and State confidentiality requirements;
 (4)notify the relevant criminal justice entity if any eligible participant in the program absconds from the facility of the treatment provider or otherwise violates the terms and conditions of the program, consistent with Federal and State confidentiality requirements;
 (5)submit periodic reports on the progress of treatment or other measured outcomes from participation in the program of each eligible offender participating in the program to the relevant State, Tribal, or local criminal justice agency, including mental health courts, drug courts, co-occurring mental health and substance abuse courts, DWI courts, and veterans treatment courts;
 (6)describe the evidence-based methodology and outcome measurements that will be used to evaluate the program, and specifically explain how such measurements will provide valid measures of the impact of the program; and
 (7)describe how the program could be broadly replicated if demonstrated to be effective. (e)Use of fundsAn eligible entity shall use a grant received under this section for expenses of a treatment alternative to incarceration program, including—
 (1)salaries, personnel costs, equipment costs, and other costs directly related to the operation of the program, including the enforcement unit;
 (2)payments for treatment providers that are approved by the relevant State or Tribal jurisdiction and licensed, if necessary, to provide needed treatment to eligible offenders participating in the program, including aftercare supervision, vocational training, education, and job placement; and
 (3)payments to public and nonprofit private entities that are approved by the State or Tribal jurisdiction and licensed, if necessary, to provide alcohol and drug addiction treatment to eligible offenders participating in the program.
 (f)Supplement not supplantAn eligible entity shall use Federal funds received under this section only to supplement the funds that would, in the absence of those Federal funds, be made available from other Federal and non-Federal sources for the activities described in this section, and not to supplant those funds. The Federal share of a grant made under this section may not exceed 50 percent of the total costs of the program described in an application under subsection (d).
 (g)Geographic distributionThe Attorney General shall ensure that, to the extent practicable, the geographical distribution of grants under this section is equitable and includes a grant to an eligible entity in—
 (1)each State; (2)rural, suburban, and urban areas; and
 (3)Tribal jurisdictions. (h)Reports and evaluationsEach fiscal year, each recipient of a grant under this section during that fiscal year shall submit to the Attorney General a report on the outcomes of activities carried out using that grant in such form, containing such information, and on such dates as the Attorney General shall specify.
 (i)AccountabilityAll grants awarded by the Attorney General under this section shall be subject to the following accountability provisions:
								(1)Audit requirement
 (A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date on which the final audit report is issued.
 (B)AuditsBeginning in the first fiscal year beginning after the date of enactment of this subsection, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.
 (C)Mandatory exclusionA recipient of grant funds under this section that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this section during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).
 (D)PriorityIn awarding grants under this section, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.
 (E)ReimbursementIf an entity is awarded grant funds under this section during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.
										(2)Nonprofit organization requirements
 (A)DefinitionFor purposes of this paragraph and the grant programs under this part, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (B)ProhibitionThe Attorney General may not award a grant under this part to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.
 (C)DisclosureEach nonprofit organization that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.
									(3)Conference expenditures
 (A)LimitationNo amounts made available to the Department of Justice under this section may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Department of Justice, unless the head of the relevant agency or department, provides prior written authorization that the funds may be expended to host the conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.
 (4)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this subsection, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification—
 (A)indicating whether— (i)all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (ii)all mandatory exclusions required under paragraph (1)(C) have been issued; and (iii)all reimbursements required under paragraph (1)(E) have been made; and
 (B)that includes a list of any grant recipients excluded under paragraph (1) from the previous year. (5)Preventing duplicative grants (A)In generalBefore the Attorney General awards a grant to an applicant under this section, the Attorney General shall compare potential grant awards with other grants awarded under this Act to determine if duplicate grant awards are awarded for the same purpose.
 (B)ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—
 (i)a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and
 (ii)the reason the Attorney General awarded the duplicate grants.. 114.National criminal justice and mental health training and technical assistancePart HH of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa et seq.) is amended by adding at the end the following:
				
					2992.National criminal justice and mental health training and technical assistance
 (a)AuthorityThe Attorney General may make grants to eligible organizations to provide for the establishment of a National Criminal Justice and Mental Health Training and Technical Assistance Center.
 (b)Eligible organizationFor purposes of subsection (a), the term eligible organization means a national nonprofit organization that provides technical assistance and training to, and has special expertise and broad, national-level experience in, mental health, crisis intervention, criminal justice systems, law enforcement, translating evidence into practice, training, and research, and education and support of people with mental illness and the families of such individuals.
 (c)Use of fundsAny organization that receives a grant under subsection (a) shall establish and operate a National Criminal Justice and Mental Health Training and Technical Assistance Center to—
 (1)provide law enforcement officer training regarding mental health and working with individuals with mental illnesses, with an emphasis on de-escalation of encounters between law enforcement officers and those with mental disorders or in crisis, which shall include support of the development of in-person and technical information exchanges between systems and the individuals working in those systems in support of the concepts identified in the training;
 (2)provide education, training, and technical assistance for States, Indian Tribes, territories, units of local government, service providers, nonprofit organizations, probation or parole officers, prosecutors, defense attorneys, emergency response providers, and corrections institutions to advance practice and knowledge relating to mental health crisis and approaches to mental health and criminal justice across systems;
 (3)provide training and best practices around relating to diversion initiatives, jail and prison strategies, reentry of individuals with mental illnesses in into the community, and dispatch protocols and triage capabilities, including the establishment of learning sites;
 (4)develop suicide prevention and crisis intervention training and technical assistance for criminal justice agencies;
 (5)develop a receiving center system and pilot strategy that provides a single point of entry into the mental health and substance abuse system for assessments and appropriate placement of individuals experiencing a crisis;
 (6)collect data and best practices in mental health and criminal health and criminal justice initiatives and policies from grantees under this part, other recipients of grants under this section, Federal, State, and local agencies involved in the provision of mental health services, and non-governmental organizations involved in the provision of mental health services;
 (7)develop and disseminate evaluation tools, mechanisms, and measures to better assess and document performance measures and outcomes;
 (8)disseminate information to States, units of local government, criminal justice agencies, law enforcement agencies, and other relevant entities about best practices, policy standards, and research findings; and
 (9)provide education and support to individuals with mental illness involved with, or at risk of involvement with, the criminal justice system, including the families of such individuals.
 (d)AccountabilityGrants awarded under this section shall be subject to the following accountability provisions: (1)Audit requirement (A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice under subparagraph (C) that the audited grantee has used grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 1 year after the date on which the final audit report is issued.
 (B)AuditsBeginning in the first fiscal year beginning after the date of enactment of this section, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of grantees under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.
 (C)Final audit reportThe Inspector General of the Department of Justice shall submit a final report on each audit conducted under subparagraph (B).
 (D)Mandatory exclusionGrantees under this section about which there is an unresolved audit finding shall not be eligible to receive a grant under this section during the 2 fiscal years beginning after the end of the 1-year period described in subparagraph (A).
 (E)PriorityIn making grants under this section, the Attorney General shall give priority to applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.
 (F)ReimbursementIf an entity receives a grant under this section during the 2-fiscal-year period during which the entity is prohibited from receiving grants under subparagraph (D), the Attorney General shall—
 (i)deposit an amount equal to the amount of the grant that was improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment under clause (i) from the grantee that was erroneously awarded grant funds.
									(2)Nonprofit agency requirements
 (A)DefinitionFor purposes of this paragraph and the grant program under this section, the term nonprofit agency means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and is exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C. 501(a)).
 (B)ProhibitionThe Attorney General may not award a grant under this section to a nonprofit agency that holds money in an offshore account for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986 (26 U.S.C. 511(a)).
 (C)DisclosureEach nonprofit agency that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.
								(3)Conference expenditures
 (A)LimitationNo amounts made available to the Department of Justice under this section may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that use more than $20,000 in funds made available by the Department of Justice, unless the head of the relevant agency or department, provides prior written authorization that the funds may be expended to host the conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.
 (4)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this subsection, the Attorney General shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives an annual certification—
 (A)indicating whether— (i)all final audit reports issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (ii)all mandatory exclusions required under paragraph (1)(D) have been issued; and (iii)any reimbursements required under paragraph (1)(F) have been made; and
 (B)that includes a list of any grantees excluded under paragraph (1)(D) from the previous year. (5)Preventing duplicative grants (A)In generalBefore the Attorney General awards a grant to an applicant under this section, the Attorney General shall compare potential grant awards with other grants awarded under this Act to determine if duplicate grant awards are awarded for the same purpose.
 (B)ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—
 (i)a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and
 (ii)the reason the Attorney General awarded the duplicate grants.. 115.Improving Department of Justice data collection on mental illness involved in crime (a)In generalNotwithstanding any other provision of law, on or after the date that is 90 days after the date on which the Attorney General promulgates regulations under subsection (b), any data prepared by, or submitted to, the Attorney General or the Director of the Federal Bureau of Investigation with respect to the incidences of homicides, law enforcement officers killed, seriously injured, and assaulted, or individuals killed or seriously injured by law enforcement officers shall include data with respect to the involvement of mental illness in such incidences, if any.
 (b)RegulationsNot later than 90 days after the date of the enactment of this Act, the Attorney General shall promulgate or revise regulations as necessary to carry out subsection (a).
				116.Reports on the number of mentally ill offenders in prison
 (a)Report on the Cost of Treating the Mentally Ill in the Criminal Justice SystemNot later than 12 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report detailing the cost of imprisonment for individuals who have serious mental illness by the Federal Government or a State or unit of local government, which shall include—
 (1)the number and type of crimes committed by individuals with serious mental illness each year; and (2)detailed strategies or ideas for preventing crimes by those individuals with serious mental illness from occurring.
 (b)DefinitionFor purposes of this section, the Attorney General, in consultation with the Assistant Secretary of Mental Health and Substance Use Disorders shall defined serious mental illness based on the Health Care Reform for Americans with Severe Mental Illnesses: Report of the National Advisory Mental Health Council, American Journal of Psychiatry 1993; 150:1447–1465.
				IIComprehensive Justice and Mental Health Act
 201.Short titleThis title may be cited as the Comprehensive Justice and Mental Health Act of 2015. 202.FindingsCongress finds the following:
 (1)An estimated 2,000,000 individuals with serious mental illnesses are booked into jails each year, resulting in prevalence rates of serious mental illness in jails that are 3 to 6 times higher than in the general population. An even greater number of individuals who are detained in jails each year have mental health problems that do not rise to the level of a serious mental illness but may still require a resource-intensive response.
 (2)Adults with mental illnesses cycle through jails more often than individuals without mental illnesses, and tend to stay longer (including before trial, during trial, and after sentencing).
 (3)According to estimates, almost 3/4 of jail detainees with serious mental illnesses have co-occurring substance use disorders, and individuals with mental illnesses are also much more likely to have serious physical health needs.
 (4)Among individuals under probation supervision, individuals with mental disorders are nearly twice as likely as other individuals to have their community sentence revoked, furthering their involvement in the criminal justice system. Reasons for revocation may be directly or indirectly related to an individual's mental disorder.
				203.Sequential intercept model
 (a)RedesignationSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by redesignating subsection (i) as subsection (o).
 (b)Sequential intercept modelSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by inserting after subsection (h) the following:
					
						(i)Sequential intercept grants
 (1)DefinitionIn this subsection, the term eligible entity means a State, unit of local government, Indian Tribe, or Tribal organization. (2)AuthorizationThe Attorney General may make grants under this subsection to an eligible entity for sequential intercept mapping and implementation in accordance with paragraph (3).
 (3)Sequential intercept mapping; implementationAn eligible entity that receives a grant under this subsection may use funds for— (A)sequential intercept mapping, which—
 (i)shall consist of— (I)convening mental health and criminal justice stakeholders to—
 (aa)develop a shared understanding of the flow of justice-involved individuals with mental illnesses through the criminal justice system; and
 (bb)identify opportunities for improved collaborative responses to the risks and needs of individuals described in item (aa); and
 (II)developing strategies to address gaps in services and bring innovative and effective programs to scale along multiple intercepts, including—
 (aa)emergency and crisis services; (bb)specialized police-based responses;
 (cc)court hearings and disposition alternatives; (dd)reentry from jails and prisons; and
 (ee)community supervision, treatment and support services; and (ii)may serve as a starting point for the development of strategic plans to achieve positive public health and safety outcomes; and
 (B)implementation, which shall— (i)be derived from the strategic plans described in subparagraph (A)(ii); and
 (ii)consist of— (I)hiring and training personnel;
 (II)identifying the eligible entity's target population; (III)providing services and supports to reduce unnecessary penetration into the criminal justice system;
 (IV)reducing recidivism; (V)evaluating the impact of the eligible entity's approach; and
 (VI)planning for the sustainability of effective interventions.. 204.Veterans treatment courtsSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by inserting after subsection (i), as added by section 203, the following:
				
					(j)Assisting veterans
 (1)DefinitionsIn this subsection: (A)Peer to peer services or programsThe term peer to peer services or programs means services or programs that connect qualified veterans with other veterans for the purpose of providing support and mentorship to assist qualified veterans in obtaining treatment, recovery, stabilization, or rehabilitation.
 (B)Qualified veteranThe term qualified veteran means a preliminarily qualified offender who— (i)served on active duty in any branch of the Armed Forces, including the National Guard or Reserves; and
 (ii)was discharged or released from such service under conditions other than dishonorable. (C)Veterans treatment court programThe term veterans treatment court program means a court program involving collaboration among criminal justice, veterans, and mental health and substance abuse agencies that provides qualified veterans with—
 (i)intensive judicial supervision and case management, which may include random and frequent drug testing where appropriate;
 (ii)a full continuum of treatment services, including mental health services, substance abuse services, medical services, and services to address trauma;
 (iii)alternatives to incarceration; and (iv)other appropriate services, including housing, transportation, mentoring, employment, job training, education, and assistance in applying for and obtaining available benefits.
								(2)Veterans assistance program
 (A)In generalThe Attorney General, in consultation with the Secretary of Veterans Affairs, may award grants under this subsection to applicants to establish or expand—
 (i)veterans treatment court programs; (ii)peer to peer services or programs for qualified veterans;
 (iii)practices that identify and provide treatment, rehabilitation, legal, transitional, and other appropriate services to qualified veterans who have been incarcerated; and
 (iv)training programs to teach criminal justice, law enforcement, corrections, mental health, and substance abuse personnel how to identify and appropriately respond to incidents involving qualified veterans.
 (B)PriorityIn awarding grants under this subsection, the Attorney General shall give priority to applications that—
 (i)demonstrate collaboration between and joint investments by criminal justice, mental health, substance abuse, and veterans service agencies;
 (ii)promote effective strategies to identify and reduce the risk of harm to qualified veterans and public safety; and
 (iii)propose interventions with empirical support to improve outcomes for qualified veterans.. 205.Prison and jailsSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by inserting after subsection (j), as added by section 204, the following:
				
					(k)Correctional facilities
						(1)Definitions
 (A)Correctional facilityThe term correctional facility means a jail, prison, or other detention facility used to house people who have been arrested, detained, held, or convicted by a criminal justice agency or a court.
 (B)Eligible inmateThe term eligible inmate means an individual who— (i)is being held, detained, or incarcerated in a correctional facility; and
 (ii)manifests obvious signs of a mental illness or has been diagnosed by a qualified mental health professional as having a mental illness.
 (2)Correctional facility grantsThe Attorney General may award grants to applicants to enhance the capabilities of a correctional facility—
 (A)to identify and screen for eligible inmates; (B)to plan and provide—
 (i)initial and periodic assessments of the clinical, medical, and social needs of inmates; and (ii)appropriate treatment and services that address the mental health and substance abuse needs of inmates;
 (C)to develop, implement, and enhance— (i)post-release transition plans for eligible inmates that, in a comprehensive manner, coordinate health, housing, medical, employment, and other appropriate services and public benefits;
 (ii)the availability of mental health care services and substance abuse treatment services; and (iii)alternatives to solitary confinement and segregated housing and mental health screening and treatment for inmates placed in solitary confinement or segregated housing; and
 (D)to train each employee of the correctional facility to identify and appropriately respond to incidents involving inmates with mental health or co-occurring mental health and substance abuse disorders..
 206.Allowable usesSection 2991(b)(5)(I) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(b)(5)(I)) is amended by adding at the end the following:
				
 (v)Teams addressing frequent users of crisis servicesMultidisciplinary teams that— (I)coordinate, implement, and administer community-based crisis responses and long-term plans for frequent users of crisis services;
 (II)provide training on how to respond appropriately to the unique issues involving frequent users of crisis services for public service personnel, including criminal justice, mental health, substance abuse, emergency room, healthcare, law enforcement, corrections, and housing personnel;
 (III)develop or support alternatives to hospital and jail admissions for frequent users of crisis services that provide treatment, stabilization, and other appropriate supports in the least restrictive, yet appropriate, environment; and
 (IV)develop protocols and systems among law enforcement, mental health, substance abuse, housing, corrections, and emergency medical service operations to provide coordinated assistance to frequent users of crisis services..
 207.Law enforcement trainingSection 2991(h) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(h)) is amended—
 (1)in paragraph (1), by adding at the end the following:  (F)Academy trainingTo provide support for academy curricula, law enforcement officer orientation programs, continuing education training, and other programs that teach law enforcement personnel how to identify and respond to incidents involving persons with mental health disorders or co-occurring mental health and substance abuse disorders.; and
 (2)by adding at the end the following:  (4)Priority considerationThe Attorney General, in awarding grants under this subsection, shall give priority to programs that law enforcement personnel and members of the mental health and substance abuse professions develop and administer cooperatively..
 208.Federal law enforcement trainingNot later than 1 year after the date of enactment of this Act, the Attorney General shall provide direction and guidance for the following:
 (1)Training programsPrograms that offer specialized and comprehensive training, in procedures to identify and appropriately respond to incidents in which the unique needs of individuals who have a mental illness are involved, to first responders and tactical units of—
 (A)Federal law enforcement agencies; and (B)other Federal criminal justice agencies such as the Bureau of Prisons, the Administrative Office of the United States Courts, and other agencies that the Attorney General determines appropriate.
 (2)Improved technologyThe establishment of, or improvement of existing, computerized information systems to provide timely information to employees of Federal law enforcement agencies, and Federal criminal justice agencies to improve the response of such employees to situations involving individuals who have a mental illness.
 209.GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States, in coordination with the Attorney General, shall submit to Congress a report on—
 (1)the practices that Federal first responders, tactical units, and corrections officers are trained to use in responding to individuals with mental illness;
 (2)procedures to identify and appropriately respond to incidents in which the unique needs of individuals who have a mental illness are involved, to Federal first responders and tactical units;
 (3)the application of evidence-based practices in criminal justice settings to better address individuals with mental illnesses; and
 (4)recommendations on how the Department of Justice can expand and improve information sharing and dissemination of best practices.
 210.Evidence-based practicesSection 2991(c) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(c)) is amended—
 (1)in paragraph (3), by striking or at the end; (2)by redesignating paragraph (4) as paragraph (6); and
 (3)by inserting after paragraph (3), the following:  (4)propose interventions that have been shown by empirical evidence to reduce recidivism;
 (5)when appropriate, use validated assessment tools to target preliminarily qualified offenders with a moderate or high risk of recidivism and a need for treatment and services; or.
				211.Transparency, program accountability, and enhancement of local authority
 (a)In generalSection 2991(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(a)) is amended—
 (1)in paragraph (7)— (A)in the heading, by striking Mental illness and inserting Mental illness; mental health disorder; and
 (B)by striking term mental illness means and inserting terms mental illness and mental health disorder mean; and (2)by striking paragraph (9) and inserting the following:
						
							(9)Preliminarily qualified offender
 (A)In generalThe term preliminarily qualified offender means an adult or juvenile accused of an offense who— (i) (I)previously or currently has been diagnosed by a qualified mental health professional as having a mental illness or co-occurring mental illness and substance abuse disorders;
 (II)manifests obvious signs of mental illness or co-occurring mental illness and substance abuse disorders during arrest or confinement or before any court; or
 (III)in the case of a veterans treatment court provided under subsection (i), has been diagnosed with, or manifests obvious signs of, mental illness or a substance abuse disorder or co-occurring mental illness and substance abuse disorder;
 (ii)has been unanimously approved for participation in a program funded under this section by, when appropriate—
 (I)the relevant— (aa)prosecuting attorney;
 (bb)defense attorney; (cc)probation or corrections official; and
 (dd)judge; and (II)a representative from the relevant mental health agency described in subsection (b)(5)(B)(i);
 (iii)has been determined, by each person described in clause (ii) who is involved in approving the adult or juvenile for participation in a program funded under this section, to not pose a risk of violence to any person in the program, or the public, if selected to participate in the program; and
 (iv)has not been charged with or convicted of— (I)any sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911)) or any offense relating to the sexual exploitation of children; or
 (II)murder or assault with intent to commit murder. (B)DeterminationIn determining whether to designate a defendant as a preliminarily qualified offender, the relevant prosecuting attorney, defense attorney, probation or corrections official, judge, and mental health or substance abuse agency representative shall take into account—
 (i)whether the participation of the defendant in the program would pose a substantial risk of violence to the community;
 (ii)the criminal history of the defendant and the nature and severity of the offense for which the defendant is charged;
 (iii)the views of any relevant victims to the offense; (iv)the extent to which the defendant would benefit from participation in the program;
 (v)the extent to which the community would realize cost savings because of the defendant's participation in the program; and
 (vi)whether the defendant satisfies the eligibility criteria for program participation unanimously established by the relevant prosecuting attorney, defense attorney, probation or corrections official, judge and mental health or substance abuse agency representative..
 (b)Technical and conforming amendmentSection 2927(2) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797s–6(2)) is amended by striking has the meaning given that term in section 2991(a). and inserting “means an offense that—
					
 (A)does not have as an element the use, attempted use, or threatened use of physical force against the person or property of another; or
 (B)is not a felony that by its nature involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense..
 212.Grant accountabilitySection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by inserting after subsection (k), as added by section 205, the following:
				
 (m)AccountabilityAll grants awarded by the Attorney General under this section shall be subject to the following accountability provisions:
						(1)Audit requirement
 (A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.
 (B)AuditsBeginning in the first fiscal year beginning after the date of enactment of this subsection, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.
 (C)Mandatory exclusionA recipient of grant funds under this section that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this section during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).
 (D)PriorityIn awarding grants under this section, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.
 (E)ReimbursementIf an entity is awarded grant funds under this section during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.
								(2)Nonprofit organization requirements
 (A)DefinitionFor purposes of this paragraph and the grant programs under this part, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (B)ProhibitionThe Attorney General may not award a grant under this part to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.
 (C)DisclosureEach nonprofit organization that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.
							(3)Conference expenditures
 (A)LimitationNo amounts made available to the Department of Justice under this section may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that use more than $20,000 in funds made available by the Department of Justice, unless the head of the relevant agency or department, provides prior written authorization that the funds may be expended to host the conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.
 (4)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this subsection, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification—
 (A)indicating whether— (i)all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (ii)all mandatory exclusions required under paragraph (1)(C) have been issued; and (iii)all reimbursements required under paragraph (1)(E) have been made; and
 (B)that includes a list of any grant recipients excluded under paragraph (1) from the previous year. (n)Preventing duplicative grants (1)In generalBefore the Attorney General awards a grant to an applicant under this section, the Attorney General shall compare potential grant awards with other grants awarded under this Act to determine if duplicate grant awards are awarded for the same purpose.
 (2)ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—
 (A)a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and
 (B)the reason the Attorney General awarded the duplicate grants.. IIINICS reauthorization and NICS improvement 301.Reauthorization of NICS (a)In generalSection 103(e) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by striking fiscal year 2013 and inserting each of fiscal years 2016 through 2020.
				302.Definitions relating to mental health
 (a)Title 18 definitionsChapter 44 of title 18, United States Code, is amended— (1)in section 921(a), by adding at the end the following:
						
							(36)
 (A)Subject to subparagraph (B), the term has been adjudicated mentally incompetent or has been committed to a psychiatric hospital, with respect to a person— (i)means the person is the subject of an order or finding by a judicial officer, court, board, commission, or other adjudicative body—
 (I)that was issued after— (aa)a hearing—
 (AA)of which the person received actual notice; and (BB)at which the person had an opportunity to participate with counsel; or
 (bb)the person knowingly and intelligently waived the opportunity for a hearing— (AA)of which the person received actual notice; and
 (BB)at which the person would have had an opportunity to participate with counsel; and (II)that found that the person, as a result of marked subnormal intelligence, mental impairment, mental illness, incompetency, condition, or disease—
 (aa)was a danger to himself or herself or to others; (bb)was guilty but mentally ill in a criminal case, in a jurisdiction that provides for such a verdict;
 (cc)was not guilty in a criminal case by reason of insanity or mental disease or defect; (dd)was incompetent to stand trial in a criminal case;
 (ee)was not guilty by reason of lack of mental responsibility under section 850a of title 10 (article 50a of the Uniform Code of Military Justice);
 (ff)required involuntary inpatient treatment by a psychiatric hospital for any reason, including substance abuse; or
 (gg)required involuntary outpatient treatment by a psychiatric hospital based on a finding that the person is a danger to himself or herself or to others; and
 (ii)does not include— (I)an admission to a psychiatric hospital for observation; or
 (II)a voluntary admission to a psychiatric hospital. (B)In this paragraph, the term order or finding does not include—
 (i)an order or finding that has expired or has been set aside or expunged; (ii)an order or finding that is no longer applicable because a judicial officer, court, board, commission, or other adjudicative body has found that the person who is the subject of the order or finding—
 (I)does not present a danger to himself or herself or to others; (II)has been restored to sanity or cured of mental disease or defect;
 (III)has been restored to competency; or (IV)no longer requires involuntary inpatient or outpatient treatment by a psychiatric hospital; or
 (iii)an order or finding with respect to which the person who is subject to the order or finding has been granted relief from disabilities under section 925(c), under a program described in section 101(c)(2)(A) or 105 of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note), or under any other State-authorized relief from disabilities program of the State in which the original commitment or adjudication occurred.
 (37)The term psychiatric hospital includes a mental health facility, a mental hospital, a sanitarium, a psychiatric facility, and any other facility that provides diagnoses or treatment by licensed professionals of mental retardation or mental illness, including a psychiatric ward in a general hospital.; and
 (2)in section 922— (A)in subsection (d)(4)—
 (i)by striking as a mental defective and inserting mentally incompetent; and (ii)by striking any mental institution and inserting a psychiatric hospital; and
 (B)in subsection (g)(4)— (i)by striking as a mental defective or who has and inserting mentally incompetent or has; and
 (ii)by striking mental institution and inserting psychiatric hospital. (b)Technical and conforming amendmentThe NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended—
 (1)by striking as a mental defective each place that term appears and inserting mentally incompetent; (2)by striking mental institution each place that term appears and inserting psychiatric hospital;
 (3)in section 101(c)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking to the mental health of a person and inserting to whether a person is mentally incompetent; and
 (B)in paragraph (2)— (i)in subparagraph (A)(i), by striking to the mental health of a person and inserting to whether a person is mentally incompetent; and
 (ii)in subparagraph (B), by striking to the mental health of a person and inserting to whether a person is mentally incompetent; and (4)in section 102(c)(3)—
 (A)in the paragraph heading, by striking as a mental defective or committed to a mental institution and inserting mentally incompetent or committed to a psychiatric hospital; and (B)by striking mental institutions and inserting psychiatric hospitals.
 303.Incentives for State compliance with NICS mental health record requirementsSection 104(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended— (1)by striking paragraphs (1) and (2);
 (2)by redesignating paragraph (3) as paragraph (2); (3)in paragraph (2), as redesignated, by striking of paragraph (2) and inserting of paragraph (1); and
 (4)by inserting before paragraph (2), as redesignated, the following:  (1)Incentives for providing mental health records and fixing the background check system (A)Definition of compliant stateIn this paragraph, the term compliant State means a State that has—
 (i)provided not less than 90 percent of the records required to be provided under sections 102 and 103; or
 (ii)in effect a statute that— (I)requires the State to provide the records required to be provided under sections 102 and 103; and
 (II)implements a relief from disabilities program in accordance with section 105. (B)Incentives for complianceDuring the period beginning on the date that is 18 months after the enactment of the Mental Health and Safe Communities Act of 2015 and ending on the date that is 5 years after the date of enactment of such Act, the Attorney General—
 (i)shall use funds appropriated to carry out section 103 of this Act, the excess unobligated balances of the Department of Justice and funds withheld under clause (ii), or any combination thereof, to increase the amounts available under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) for each compliant State in an amount that is not less than 2 percent nor more than 5 percent of the amount that was allocated to such State under such section 505 in the previous fiscal year; and
 (ii)may withhold an amount not to exceed the amount described in clause (i) that would otherwise be allocated to a State under any section of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) if the State—
 (I)is not a compliant State; and (II)does not submit an assurance to the Attorney General that—
 (aa)an amount that is not less than the amount described in clause (i) will be used solely for the purpose of enabling the State to become a compliant State; or
 (bb)the State will hold in abeyance an amount that is not less than the amount described in clause (i) until such State has become a compliant State.
 (C)RegulationsNot later than 180 days after the enactment of the Mental Health and Safe Communities Act of 2015, the Attorney General shall issue regulations implementing this paragraph.. 304.Protecting the second amendment rights of veterans (a)In generalChapter 55 of title 38, United States Code, is amended by adding at the end the following:
					
						5511.Conditions for treatment of certain persons as adjudicated mentally incompetent for certain
			 purposes
 (a)Protecting rights of veterans with existing recordsNot later than 90 days after the date of enactment of the Mental Health and Safe Communities Act of 2015, the Secretary shall provide written notice in accordance with subsection (b) of the opportunity for administrative review under subsection (c) to all persons who, on the date of enactment of the Mental Health and Safe Communities Act of 2015, are considered to have been adjudicated mentally incompetent or committed to a psychiatric hospital under subsection (d)(4) or (g)(4) of section 922 of title 18 as a result of having been found by the Department to be mentally incompetent.
 (b)NoticeThe Secretary shall provide notice under this section to a person described in subsection (a) that notifies the person of—
 (1)the determination made by the Secretary; (2)a description of the implications of being considered to have been adjudicated mentally incompetent or committed to a psychiatric hospital under subsection (d)(4) or (g)(4) of section 922 of title 18; and
 (3)the right of the person to request a review under subsection (c)(1). (c)Administrative review (1)RequestNot later than 30 days after the date on which a person described in subsection (a) receives notice in accordance with subsection (b), such person may request a review by the board designed or established under paragraph (2) or by a court of competent jurisdiction to assess whether the person is a danger to himself or herself or to others. In such assessment, the board may consider the person’s honorable discharge or decorations.
 (2)BoardNot later than 180 days after the date of enactment of the Mental Health and Safe Communities Act of 2015, the Secretary shall designate or establish a board that shall, upon request of a person under paragraph (1), assess whether the person is a danger to himself or herself or to others.
 (d)Judicial reviewA person may file a petition with a Federal court of competent jurisdiction for judicial review of an assessment of the person under subsection (c) by the board designated or established under subsection (c)(2)..
 (b)Clerical amendmentThe table of sections for chapter 55 of title 38, United States Code, is amended by adding at the end the following:
					
						
							5511. Conditions for treatment of certain persons as adjudicated mentally incompetent for certain
			 purposes..
 305.Applicability of amendmentsWith respect to any record of a person prohibited from possessing or receiving a firearm under subsection (d)(4) or (g)(4) of section 922 of title 18, United States Code, before the date of enactment of this Act, the Attorney General shall remove such a record from the National Instant Criminal Background Check System—
 (1)upon being made aware that the person is no longer considered as adjudicated mentally incompetent or committed to a psychiatric hospital according to the criteria under paragraph (36)(A)(i)(II) of section 921(a) of title 18, United States Code (as added by this title), and is therefore no longer prohibited from possessing or receiving a firearm;
 (2)upon being made aware that any order or finding that the record is based on is an order or finding described in paragraph (36)(B) of section 921(a) of title 18, United States Code (as added by this title); or
 (3)upon being made aware that the person has been found competent to possess a firearm after an administrative or judicial review under subsection (c) or (d) of section 5511 of title 38, United States Code (as added by this title).
				306.Clarification that Federal court information is to be made available to the national instant
 criminal background check systemSection 103(e)(1) of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) is amended by adding at the end the following:
				
 (F)Application to Federal courtsIn this paragraph— (i)the terms department or agency of the United States and Federal department or agency include a Federal court; and
 (ii)for purposes of any request, submission, or notification, the Director of the Administrative Office of the United States Courts shall perform the functions of the head of the department or agency..
			IVReauthorizations and offset
			401.Reauthorization of appropriations
 (a)Adult and juvenile collaboration programsSubsection (o) of section 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa), as redesignated by section 203, is amended—
 (1)in paragraph (1)(C), by striking 2009 through 2014 and inserting 2016 through 2020; and (2)by adding at the end the following:
						
 (3)LimitationNot more than 20 percent of the funds authorized to be appropriated under this section may be used for purposes described in subsection (j) (relating to veterans)..
 (b)Mental health courts and qualified drug treatment programsSection 1001(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)) is amended—
 (1)in paragraph (20), by striking 2001 through 2004 and inserting 2016 through 2020; and (2)in paragraph (26), by striking 2009 and 2010 and inserting 2016 through 2020.
					402.Offset
 (a)DefinitionIn this subsection, the term covered amounts means the unobligated balances of discretionary appropriations accounts, except for the discretionary appropriations accounts of the Department of Defense, the Department of Veterans Affairs, and the Department of Homeland Security.
				(b)Rescission
 (1)In generalEffective on the first day of each of fiscal years 2016 through 2020, there are rescinded from covered amounts, on a pro rata basis, the amount described in paragraph (2).
 (2)Amount of rescissionThe amount described in this subparagraph is the sum of the amounts authorized to be appropriated under paragraphs (20) and (26) of section 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)).
 (3)ReportNot later 60 days after the first day of each of fiscal years 2016 through 2020, the Director of the Office of Management and Budget shall submit to Congress and the Secretary of the Treasury a report specifying the account and amount of each rescission under this subsection.
					
